Citation Nr: 0732066	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
type II, to include as a result of exposure to herbicides.

2. Entitlement to service connection for a thyroid disorder, 
to include as a result of exposure to herbicides.

3.  Entitlement to service connection for anemia, to include 
as a result of exposure to herbicides. 

4. Entitlement to service connection for a pain disorder, to 
include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had service from July 1960 to October 1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for diabetes 
mellitus, a thyroid disorder, anemia, and a pain disorder.  
In addition service connection was granted for an anxiety 
disorder and a 30 percent rating was assigned. 

In August 2004, the veteran presented testimony at a hearing 
conducted by the undersigned. A transcript is in the file.

The above issues were remanded by the Board in February 2005.  
By rating action in December 2005 the rating for an anxiety 
disorder was increased to 100 percent.  This is considered a 
full grant of the benefit on appeal and it is no longer 
before the Board.  

The veteran has raised the issue of entitlement to service 
connection for hypertension as secondary to an anxiety 
disorder. This issue is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1. The veteran did not serve in the Republic of Vietnam, and 
there is no competent evidence that he was otherwise exposed 
to an herbicide agent (to include Agent Orange) during 
service.

2. Neither diabetes mellitus, a thyroid disorder, anemia, nor 
a chronic pain disorder was manifested in-service; diabetes 
mellitus was not manifested to a compensably disabling degree 
within one year of the veteran's discharge from active 
service; and there is no competent evidence of record linking 
any of these conditions or disorders to service.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred or aggravated in- 
service and it may not be presumed to have been so incurred. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

2. A thyroid disorder was not incurred or aggravated in- 
service. 38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

3. Anemia was not incurred or aggravated in- service. 38 
U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.

4. A pain disorder was not incurred or aggravated in- 
service. 38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2001 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how an effective date is assigned, any questions 
regarding that matter are moot in light of the decisions 
reached below.  While the appellant may not have received 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Background

The veteran's service discharge certificate reveals that he 
served overseas for ten months, to include service as an 
ordnance man on Guam.  There is no evidence showing, nor does 
he contend that he ever served on the land mass of the 
Republic of Vietnam.

The veteran's service medical records reveal no complaints or 
findings pertaining to diabetes mellitus, a thyroid 
condition, anemia, or a chronic pain disorder.  His 
separation examination was negative for any of these 
conditions.

The first post service record dates from a VA Medical Center 
summary report concerning inpatient care between October and 
November 1987 for pernicious anemia and duodenal ulcer.  VA 
Medical Center records from May 2000 note B12 deficiency, 
diabetes mellitus, generalized pain, and hyperthyroidism.  No 
medical opinions have been offered showing a link between any 
claimed disorder and the appellant's active duty service.

At the August 2004 Travel Board hearing the veteran testified 
in essence, that he was stationed on Guam and at the Yorktown 
Naval Weapons Station, Virginia.  He reported working with 
road crews and ordnance disposal units in Guam.  He also 
asserts that he worked with herbicides on Guam, and handled 
herbicides and chemicals at Yorktown.

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304. Certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2006).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Veterans who served on the land mass of the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. Type II diabetes 
mellitus is among the enumerated disorders which have been 
linked to herbicide/Agent Orange exposure.  The other issues 
on appeal, i.e., thyroid, anemia, and pain disorders are not 
amongst the enumerated disorders that have been presumptively 
linked to herbicide exposure.  38 C.F.R. § 3.309(e).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam. 
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997). Specifically, the 
General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

The threshold matters that must be addressed pertain to the 
veteran's service, i.e., whether he served on the land mass 
of Vietnam so as to trigger application of presumptive 
provisions pertaining to herbicide/Agent Orange exposure, and 
whether service connection is warranted on a direct basis.

As noted above, neither diabetes mellitus, a thyroid 
condition, anemia, nor a chronic pain disorder were 
demonstrated in-service.  Secondly, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are not met as 
diabetes mellitus was not compensably disabling within one 
year of the veteran's separation from active duty. The 
veteran's thyroid, anemia, and pain conditions are not 
presumptive conditions under 38 C.F.R. §§ 3.307 and 3.309. 
Accordingly, service connection may not be granted for any of 
these conditions on either a direct or presumptive basis.

The veteran testified that he was exposed to herbicides in 
Guam and at Yorktown.  The RO attempted to confirm whether 
herbicides were used or stored at the Yorktown Naval Weapons 
Center or at Guam during the veteran's period of service.  
The Department of Defense inventory of herbicide operations 
did not contain any evidence of herbicide usage, testing, or 
disposal at either location.

A bare contention of exposure to herbicides is not competent 
evidence of exposure.  In regard to the veteran's 
allegations, there is no evidence of any service in the 
Republic of Vietnam.  Accordingly, service on the land mass 
of the Republic of Vietnam, which is a requirement to trigger 
the presumption under regulations governing herbicide 
exposure, is not shown.  Hence, the veteran is not entitled 
to the presumptive provisions under 38 U.S.C.A. § 1116.

The veteran's service medical records are negative for 
clinical findings or diagnosis of either diabetes mellitus, a 
thyroid condition, anemia, or a pain disorder. Post service 
medical evidence is negative for competent (medical) evidence 
of anemia until 1987.  Likewise, there is no competent 
evidence of a thyroid condition, a chronic pain disorder, and 
diabetes mellitus until approximately 2000.  Most 
importantly, the record is devoid of any competent evidence 
linking any of these disorders to service.

Without any competent evidence of a nexus between the 
veteran's diabetes mellitus, thyroid condition, anemia, or 
pain disorder and service, service connection is not 
warranted.  The contentions of the veteran to the effect that 
diabetes mellitus, thyroid condition, anemia, and a chronic 
pain disorder are related to service cannot by themselves 
establish that this is so.  The veteran is a layperson and, 
as such, is not competent in matters requiring specialized 
medical knowledge, skill, training, or education. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for diabetes mellitus type II, to include 
as a result of exposure to herbicides, is denied.

Service connection for a thyroid disorder, to include as a 
result of exposure to herbicides, is denied.

Service connection for anemia, to include as a result of 
exposure to herbicides, is denied.

Service connection for a pain disorder, to include as a 
result of exposure to herbicides, is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


